               Case 19-11743-JTD   Doc 815-3   Filed 06/11/21   Page 1 of 4




                                       Exhibit B

                                      Declaration




DOCS_DE:234084.1 65988/003
                  Case 19-11743-JTD             Doc 815-3        Filed 06/11/21        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.


                       DECLARATION OF MICHAEL G. INFANTI
                   IN SUPPORT OF LIQUIDATING TRUSTEE’S SIXTH
            OMNIBUS OBJECTION (NON-SUBSTANTIVE) TO CERTAIN CLAIMS
              (LATE CLAIMS, STOCK CLAIMS, AND NO SUPPORT CLAIMS)


                    I, Michael G. Infanti declare under penalty of perjury as follows:

                     1.       I am a CPA, CFE, CIRA at Giuliano Miller & Company LLC (“GMCO”)

    with offices at 2301 E Evesham Road, 800 Pavilion, Suite 210, Voorhees, NJ 08043. GMCO is

    the financial advisor to Alfred T. Giuliano, the liquidating trustee (the “Liquidating Trustee”)

    for the Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the

    “Chapter 11 Cases”) of the debtors and debtors in possession (the “Debtors”) through the

    Debtors’ Combined Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”).

                     2.       I submit this declaration (the “Declaration”) in support of the Liquidating

    Trustee’s Sixth Omnibus Objection (Non-Substantive) to Certain Claims (Late Claims, Stock

    Claims, and No Support Claims) (the “Objection”).2




1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.



DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD            Doc 815-3     Filed 06/11/21     Page 3 of 4




                   3.        Except as otherwise indicated herein, I have personal knowledge of the

 matters and issues set forth herein or have gained knowledge of such matters from my review of

 the relevant documents, or from information provided to me.

                   4.        I make this Declaration based on my review of the Late Claims, the Stock

 Claims, and the No Support Claims referenced in the Objection, together with any supporting or

 related documentation.

                   5.        I and the appropriate personnel, in conjunction with the Liquidating

 Trustee’s professionals, diligently reviewed and analyzed in good faith the Late Claims, the

 Stock Claims, and the No Support Claims identified in the Objection.

                   6.        I have familiarity with the claims review process and the related

 objection process. In that capacity, I have reviewed the Late Claims, the Stock Claims, and the

 No Support Claims referenced in the Objection, and am directly familiar with the information

 contained therein. Additionally, I read the Objection and the Proposed Order with respect to the

 Objection. Some of the bases for the Objection contained herein relate to matters within the

 knowledge of other agents of the Debtors and are based on information I received from them.

                   7.        Each of the Late Claims listed on Exhibit 1 to the Proposed Order is a

 claim that was not timely filed and filed after the applicable Claims Bar Date. I and other of the

 Liquidating Trustee’s professionals reviewed the Late Claims and the Claims Register and

 determined that the Late Claims were not timely filed and should be disallowed and expunged

 from the Claims Register as indicated on Exhibit 1.

                   8.        Each of the Stock Claims listed on Exhibit 2 to the Proposed Order is a

 claim that asserts a claim by a shareholder in connection with the ownership of stock and thus

 constitutes an equity interest and not a general unsecured claim. I and other of the Liquidating



                                                      2
DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD           Doc 815-3     Filed 06/11/21     Page 4 of 4




 Trustee’s professionals reviewed the Stock Claims and determined that the Stock Claims were

 are not entitled to be treated as Class 4 General Unsecured claims and should be disallowed and

 expunged from the Claims Register as indicated on Exhibit 2.

                   9.        Each of the No Support Claims listed on Exhibit 3 to the Proposed Order

 is a claim that was submitted without any documentation supporting the alleged claim and,

 except as shown on Exhibit 3, is not otherwise supported by the Debtors’ books and records. I

 and other of the Liquidating Trustee’s professionals reviewed the No Support Claims and

 determined that the No Support Claims should be disallowed and expunged from the Claims

 Register as indicated on Exhibit 3.

                   10.       Accordingly, based upon my review of the Late Claims, the Stock

 Claims, and the No Support Claims subject to the Objection, I believe that the relief sought in

 the Objection is in the best interests of the Liquidating Trust.


Dated: June 11, 2021
                                                         /s/ Michael G. Infanti
                                                         Michael G. Infanti




                                                    3
DOCS_DE:234084.1 65988/003
